Title: To Benjamin Franklin from Richard Bache: Two Letters, 2 November 1779
From: Bache, Richard
To: Franklin, Benjamin


I.
Dear & Hond. sir
Philadelphia Novr. 2, 1779
I did myself this pleasure, under different dates by the Frigate Confederacy, that sailed about a Week ago having on board Monsr. Gerard & Mr. Jay as Passengers— I now inclose you second Bills for another years Interest of your money in the loan office, amounting to 486 Dollars— I hope the safe arrival of the first Bills will render these useless— Sally and the Children are well, they join me in love & duty. We beg to be remembered to Temple— By a Gentleman lately out of New-york, we hear that his Father is well— I remain ever Dear Sir Your affectionate son
Rich: Bache
Dr. Franklin
 Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipotentiary from the United / States of No. America at the Court of [deleted: Versailles] / [in another hand:] a Passÿ pres paris
Endorsed: Presented 26. Decr 79.—
 
II.
Dear sir
Philadelphia Novr. 2, 1779
At the request of my Friend Mr. Mease, I take the Liberty of introducing to your Civilities the Bearers Mr. Robert Carson & Mr. Robert Gray, Gentlemen that have lived long in this State and have approved themselves good Citizens; they return to Europe upon a scheme of business, & may probably stand in need of passports from France to Holland or elsewhere; any services you can render them in this, or any other line, will greatly oblige Dear & Hond: sir Your affectionate son
Rich: Bache
Dr. Franklin
 Addressed: His Excelly. / Dr. Benjamin Franklin / Minister Plenipotentiary from the United / States of No. America at the Court of / Versailles / Favored by / Messrs. Carson & Gray
